UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-6504



SAMUEL E. GUNNING, JR.,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF JUSTICE; FEDERAL
BUREAU OF PRISONS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. David A. Faber, District Judge.
(CA-96-912-5)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel E. Gunning, Jr., Appellant Pro Se. Rebecca A. Betts, United
States Attorney, Michael Lee Keller, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel E. Gunning appeals the district court’s order adopting

the report and recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Gunning v. United States Dep’t of Justice, No. CA-96-912-5 (S.D.W.

Va. Mar. 18, 1997).   We deny Gunning’s motions for the appointment

of counsel and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2